[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO DISMISS
The plaintiffs, by substitute complaint, allege that the individual defendants Samuel H. Cohen, Guilda B. Cohen and Alice Krall are partners in certain enterprises known as H  L Realty, Conn  Conn Co., Conn  Conn Mortgage Loan Co. and/or Samuel Cohen Real Estate. The defendant moves to dismiss "for the reason that the defendant Conn  Conn Company is not an independent legal entity and thus the court does not have subject matter jurisdiction over it."
Partnerships are in fact legal entities which may sue and be sued. General Statute § 34-39 through 34-81 clearly defines the legal entity which is a partnership. "A partnership is an association of two or more persons to carry on as co-owners a business for profit." General Statute § 34-44.
The status of partnership has been alleged in the amended complaint. Whether such legal entity does or does not exist is a question of fact. The mere denial of the existence of the entity, standing by itself as a mere assertion without factual support, cannot support a motion to dismiss on the basis of lack of jurisdiction.
The motion to dismiss this action by the defendant Conn 
Conn Co. is denied.
L. Paul Sullivan, J. CT Page 4701